Citation Nr: 9926796	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from September 1973 
to September 1976 and from September 1990 to March 1991.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in May 1997 for additional development.  


FINDINGS OF FACT

1.  The appellant participated in the Persian Gulf War from 
October 26, 1990, to March 10, 1991.  

2.  The appellant has been diagnosed with PTSD related to his 
combat experiences in Saudi Arabia.  

3.  The appellant was exposed to Scud missile attacks in 
Saudi Arabia.  

4.  The appellant is shown to have experienced stressful 
events in service that resulted in the development of PTSD.  


CONCLUSION OF LAW

PTSD was incurred in wartime service.  38 U.S.C.A. §§  1110, 
1154, 5107 (West 1991); 38 C.F.R.§§ 3.303(d), 3.304(f) 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he was exposed to traumatic events 
during the Persian Gulf War, which led to the development of 
PTSD.  At a May 1991 VA psychiatric examination, he reported 
that a Scud missile had been blown up by a Patriot missile 
above him in Saudi Arabia, and that he had seen many body 
parts along the road as his unit approached Kuwait City.  

The appellant's claim for service connection for service 
connection for PTSD is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible because a VA physician has diagnosed the 
appellant as having PTSD that is related to his combat 
experiences in Saudi Arabia.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Additionally, it the claimed stressor is 
related to the claimant having been a prisoner of war, 
prisoner-of-war experience that satisfies the requirements of 
38 C.F.R. § 3.1(y) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

Review of the appellant's claims file reflects that he served 
in Saudi Arabia with the 318th Chemical Supply Company (318th 
CML CO) from October 26, 1990, to March 10, 1991.  An April 
1999 statement from U. S. Armed Services Center for Research 
of Unit Records (USASCRUR) noted that the base camp for the 
appellant's unit in Desert Storm had been Damman, and an 
accompanying report of Scud missile attacks during the 
Persian Gulf War showed that there had been several attacks 
in the area of Damman.  

VA medical records in the claims file shows that acute PTSD 
was diagnosed at an August 1991 psychiatric examination, that 
chronic PTSD was diagnosed in March 1993, August 1993, and 
October 1993, and that the appellant reported in May 1993 
that he experienced recurrent sleep disturbances, frequent 
nightmares, chronic anxiety, a feeling of isolation, and 
frequent crying spells during the past six months.  A March 
1996 VA outpatient record reported a diagnosis of PTSD 
relapse.  The examiner at a March 1999 PTSD examination 
reported that the appellant's symptoms and his military 
experiences in Desert Storm appeared to be consistent with a 
diagnosis of PTSD, and that the diagnosis conformed with DSM-
III-R and DSM-IV.  The diagnosis was chronic, severe, PTSD.  

As the report from USASCRUR indicates that the appellant's 
unit in Saudi Arabia during the Persian Gulf War came under 
several Scud attacks during the time he was attached to it, 
the Board concludes that there is sufficient evidence to 
support his claim that he was exposed to stressful events in 
Desert Storm that led to the development of his PTSD.  Given 
the evidence that the appellant was exposed to stressful 
events in the Persian Gulf War and that he now has a 
confirmed diagnosis of PTSD related to combat experiences in 
Saudi Arabia, the Board finds that service connection is 
warranted for PTSD.  



ORDER

Service connection is granted for PTSD.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

